DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2,4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota Masa (JP 2002/156584 provided in the IDS).
Regarding claim 1, Ota Masa discloses a lens apparatus (e.g., fig. 1) comprising; a first optical system and a second optical system disposed in parallel with the first optical system (e.g., the optical systems 101, 102 as shown in fig. 1 are configured to be parallel, paragraphs 0018-0019), wherein each of the first optical system and the second optical system includes, in order from an object side to an image side, a first optical axis, a second optical axis, and a third optical axis (e.g., fig. 1, elements 101,103 and 105 or 102,104,106) and wherein when each of the first optical system and the second optical system rotates around an axis parallel to the third optical axis (e.g., each lens barrel is rotatable in opposite directions to each other with a rotation axis of the eyepiece lenses 105 and 106 as a rotation axis, paragraphs 0018-0020,0023), a distance between first optical axes of the first optical system and the second optical system changes greater than a distance between third optical axes (e.g., figs., 1,4-5 and 7, the eyepiece lenses 105 and 106 can be rotated in opposite directions to each other using the optical axis of each of the eyepiece lenses 101 and 102 as a rotation axis, and the interval/distance between optical axes of the objective lenses 2 and 106 varies greatly from the interval between the optical axes of the eyepiece lenses 105, paragraphs 0009,0012,0020).
	Regarding claim 2, Ota Masa discloses the lens apparatus according to claim 1, wherein each of the first optical system and the second optical system is an optical system that deflects an incident light beam twice (e.g., prism 103,104 in fig. 1).
Regarding claim 4, Ota discloses the lens apparatus according to claim 1, wherein the third optical axis is parallel to the first optical axis (e.g., each lens barrel is rotatable in opposite directions to each other with a rotation axis of the eyepiece lenses 105 and 106 as a rotation axis, paragraphs 0018-0020,0023).
Regarding claim 5, Ota discloses the lens apparatus according to claim 1, wherein when each of the first optical system and the second optical system rotates around the third optical axis, the distance between the first optical axes changes (e.g., figs., 1,4-5 and 7, paragraphs 0009,0012,0020).
	Regarding claim 7, Ota discloses the lens apparatus according to claim 1, further comprising; a first rotating mechanism of the first optical system (e.g., figs. 1-2), a second rotating mechanism of the second optical system (e.g., figs. 1-2, 109,110), and a gear configured to connect the first rotating mechanism and the second rotating mechanism to each other (e.g., figs. 1-2).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ota Masa (JP 2002/156584 provided in the IDS) in view of Shintani Masaru (JP 2010/092028).
	Regarding claim 3, Ota teaches the lens apparatus according to claim 1, But is silent to explicitly indicate, wherein the second optical axis is orthogonal to the first optical axis.
	However, Shintani in the same field of endeavor (e.g., section starting with, the EVF 180 indicated ….) teaches the arrangement of the EVF and further indicates he second optical axis (AX2) is substantially orthogonal to the first optical axis (AX1).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the arrangement as thought by Shintani, into the lens system of Ota, so that the user can look down at the eyepiece window while holding the body below the eye position, as suggested by the reference.
8.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ota Masa (JP 2002/156584 provided in the IDS) in view of Sudo et al. (JP 2009/210957).
	Regarding claim 6, Ota teaches the lens apparatus according to claim 1, including a first rotating
amount of the first optical system and a second rotating amount of the second optical system, please refer to claim 1 above. Ota is silent to explicitly indicate, rotation of the optical system has the same angles in the opposite direction.
	It is noted that, Ota indicates optical systems rotates in the opposite direction, which obviously would have the same angles in opposite direction. For further clarification; Sudo in the same field of endeavor (e.g., abstract, also tech solution section) teaches the two imaging units by rotating/revolving the two imaging units at the same angle in opposite directions.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching.
	Regarding claim 8, Ota teaches the lens apparatus according to claim 1, including lens apparatus to obtain 3D effect. but is silent in regards to, three-dimensional imaging lens apparatus configured to form two images having a parallax using the first optical system and the second optical system.
	Sudo in the same field of endeavor (e.g., abstract, also Description of the Related Art, and through-out the disclosure) teaches imaging lens apparatus configured to form two images having a parallax using the first optical system and the second optical system.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Sudo, int the stereoscopic observation system of Ota, in order to make convenience of a compound eye camera by allowing change of the baseline length between two imaging parts, as suggested by the reference.
9.	Claims 1,2,5,7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishidoshiro et al. (JP 2011257633 provided in the IDS) in view of Ota Masa (JP 2002/156584 provided in the IDS). 
	Regarding claim 9, Ishidoshiro teaches an image pickup apparatus (e.g., figs. 1,3-4) comprising; the lens apparatus according to claim 1 which includes, a first optical system and a second optical system disposed in parallel with the first optical system (e.g., optical systems a and b in fig. 1 disposed in parallel), wherein each of the first optical system and the second optical system includes, in order form an object side to an image side, a first optical axis, a second optical axis, and a third optical axis (e.g., figs. 1 and 6-9, elements 11a,11a,12a,2a, and on the other side 11b,111b,12b,2a), and a camera body configured to hold an image sensor (e.g., figs. 1,3-4 and 6-9).
	Although, Ishidoshiro (e.g., movement mechanism as shown in figs. 4-8, and related section) teaches the uniform movement mechanism for the optical system, and adjusting the distance between the end portions 1a and 1b with respect to the central portion 1c provided in the camera adapter 1. 
	However, for more clarification; Ota in the same field of endeavor more clearly teach each of the first optical system and the second optical system includes, in order form an object side to an image side, a first optical axis, a second optical axis, and a third optical axis (e.g., fig. 1, elements 101,103 and 105 or 102,104,106), wherein when each of the first optical system and the second optical system rotates around an axis parallel to the third optical axis (e.g., each lens barrel is rotatable in opposite directions to each other with a rotation axis of the eyepiece lenses 105 and 106 as a rotation axis, paragraphs 0018-0020,0023), a distance between first optical axes of the first optical system and the second optical system changes greater than a distance between third optical axes (e.g., figs., 1,4-5 and 7, the eyepiece lenses 105 and 106 can be rotated in opposite directions to each other using the optical axis of each of the eyepiece lenses 101 and 102 as a rotation axis, and the interval/distance between
optical axes of the objective lenses 2 and 106 varies greatly from the interval between the optical axes of the eyepiece lenses 105, paragraphs 0009,0012,0020).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the technology described in Ota, to the invention described by Ishidoshiro, in order to adjust the distance between objective lenses having two optical systems, as suggested by the reference.
	Regarding claim 10, the combination of Ishidoshiro and Ota, teach the image pickup apparatus according to claim 9, wherein the image sensor is a single image sensor configured to image a first image formed by the first optical system and a second image formed by the second optical system in parallel (e.g., figs. 1,3,7-9 of ‘633).
	Regarding claim 11, the combination of Ishidoshiro and Ota, teach the image pickup apparatus according to claim 9, wherein the lens apparatus is detachable from the camera body (e.g., figs. 1,3,7-9 of ‘633).
	Regarding claim 1, the limitations claimed has been covered in claim 9 above.
	Regarding claim 2, the combination of Ishidoshiro and Ota, teach the lens apparatus according to claim 1, wherein each of the first optical system and the second optical system is an optical system that deflects an incident light beam twice (e.g., prism 103,104 in fig. 1 of Ota; also figs. 1 and 4a, and entire disclosure of ‘633).
	Regarding claim 5, the limitations claimed has been covered in claim 9 above.
	Regarding claim 7, the limitations rotating mechanism is addressed in claim 9 above.
Allowable Subject Matter
10.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate of fairly suggest an image pickup including; a detection means configured to detect a position of the third optical axis, and a control means configured to move a recording pixel range of the image sensor based on the position of the thud optical axis, as specifies in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482